Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 4, 1975, convicting him of attempted possession of weapons, etc., as a felony, upon a plea of guilty, and imposing sentence. The appeal also brings up for review the denial of defendant’s *724motion to dismiss the indictment for failure to accord him a speedy trial. Judgment reversed, on the law, motion granted, and indictment dismissed. The District Attorney, with commendable candor, concedes that in "good faith” he is compelled to "consent to the reversal of appellant’s conviction and dismissal of the indictment” since he has no explanation or justification for the protracted delay. We agree that the delay of some 41 months between arraignment and indictment denied defendant his right to a speedy trial (see People v Staley, 41 NY2d 789; People v Sturgis, 38 NY2d 625; People v McLaurin, 38 NY2d 586; People v White, 32 NY2d 393, 397-399). Martuscello, J. P., Suozzi, Rabin and Hawkins, JJ., concur.